Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of September 25, 2012,
by and between iCAD, Inc., a Delaware corporation (the “Company”), and Kenneth
Ferry (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive entered into an employment agreement
dated as of June 1, 2008 (the “Prior Agreement”);

WHEREAS, the Company and the Executive desire to continue the Executive’s
employment with the Company on the terms and conditions set forth in this
Agreement; and

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT AND DUTIES

1.1. Term of Employment. The Executive’s employment under this Agreement shall
commence on the date hereof (the “Start Date”) and shall continue until
December 31, 2016 (such period being herein referred to as the “Initial Term,”
and any calendar year thereafter ending on December 31 shall be referred to as
an “Employment Year”). After the Initial Term and on the last day of any
Employment Year thereafter, this Agreement shall be automatically renewed for
successive one year periods (each such period being referred to as a “Renewal
Term”), unless, more than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, either the Executive or the Company gives
written notice that employment will not be renewed, whereupon the term of the
Executive’s employment (the “Term”) shall terminate upon the expiration of the
Initial Term or the then current Renewal Term, unless sooner terminated pursuant
to Section 5 hereof.

1.2. General.

1.2.1. During the Term, the Executive shall have the title of the President and
Chief Executive Officer of the Company and shall have such duties as may be from
time to time delegated to him by the Board of Directors of the Company (the
“Board”). The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established by the
Board. The Executive’s responsibilities shall include, among other things, to
render executive, policy, operations and other management services to the
Company of the type customarily provided by persons situated in similar
executive and management capacities.



--------------------------------------------------------------------------------

1.2.2. The Executive shall devote all of his business time, attention, knowledge
and skills faithfully, diligently and to the best of his ability, in furtherance
of the business and activities of the Company; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting reasonable periods
of time required for:

(i) serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company
and with the written consent of the Company;

(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise;

(iii) engaging in professional organization and program activities; and

(iv) managing his personal investments;

provided that such activities do not materially interfere with the due
performance of his duties and responsibilities under this Agreement as
determined by the Board.

1.3. Reimbursement of Expenses. (a) The Company shall pay to the Executive the
reasonable expenses incurred by him in the performance of his duties hereunder,
including, without limitation, those incurred in connection with the use of an
automobile, business related travel or entertainment, or, if such expenses are
paid directly by the Executive, the Company shall promptly reimburse him for
such payments, provided that the Executive properly accounts for such expenses
in accordance with the Company’s policy.

(b) The Company shall pay to the Executive an automobile expense allowance in
the amount of $2,200 per month accruing from day to day. The Executive shall pay
all the expenses of maintaining, insuring and operating such automobile.

To the extent any reimbursements referenced in Section 1.3(a) (and any other
reimbursements of costs and expenses provided for herein) or the automobile
expense allowance referenced in Section 1.3 (b) are includable in the
Executive’s gross income for Federal income tax purposes, all such
reimbursements and the automobile expense allowance shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred or the automobile expense allowance
accrued.

1.4. Consideration. In consideration for the Executive’s execution of this
Agreement, the Company agrees that the Executive shall become employed by the
Company as set forth in this Agreement, the Executive shall be permitted access
to the Company’s confidential information and shall be eligible to receive
post-Term severance payments (Sections 5.4.2 and 5.4.4) as set forth in this
Agreement (subject to his compliance with Sections 7 and 8 of this Agreement).
The Executive understands, acknowledges and agrees that the Executive would not
receive the consideration specified in this Section 1.4, except for the
Executive’s execution of this Agreement and the fulfillment of the promises
contained herein.

1.5. Appointment as Director. Upon the commencement of the term, the Company’s
Board of Directors shall appoint the Executive as a director of the Company.
Upon termination of the Executive’s employment as President and Chief Executive
Officer of the Company, the executive shall resign as a director of the Company.
In such event, this agreement shall serve as the Executive’s resignation and no
further action by the Executive shall be required for such resignation as a
director to become effective.

 

2



--------------------------------------------------------------------------------

2. COMPENSATION

2.1. Base Salary. During the Term, the Executive shall be entitled to receive a
base salary (“Base Salary”) at a rate of four hundred thousand dollars
($400,000.00) per annum during the Term, which Base Salary shall be payable in
arrears in equal installments not less frequently than on a bi-monthly basis in
accordance with the payroll practices of the Company, with such increases as may
be determined by the Board from time to time.

2.2. Incentive Bonus. The Executive shall be eligible to receive, for each
Employment Year during the Term, a target annual incentive bonus of 55% of Base
Salary for such Employment Year (the “Incentive Bonus”) if the Company achieves
goals and objectives established by the Board of Directors for such Employment
Year. Any Incentive Bonus shall be paid in full in a single lump sum cash
payment during the calendar year next following the Employment Year for which it
is earned and vested (“Payment Calendar Year”), and no later than the earlier of
(1) December 31 of the Payment Calendar Year or (2) fifteen (15) calendar days
following the date on which the Company publicly announces its results of
operations for such Employment Year.

2.3. Equity Compensation.

(a) In addition to the Base Salary and Incentive Bonuses, if any, the Executive
shall receive, as incentive compensation, options (“Options”) to purchase up to
an aggregate of 200,000 shares (the “Shares”) of common stock of the Company,
pursuant to and upon the terms and conditions set forth in the form of Option
Agreement (the “Option Agreement”) attached as Exhibit A hereto. The Options
shall vest and be exercisable as to 50,000 of the Shares immediately, 50,000 of
the Shares on September 25, 2013 and 50,000 of the Shares on September 25, 2014
and 50,000 of the Shares on September 25, 2015, subject to earlier vesting as
set forth in this Section 2.4 and Section 5.4.4(ii), at any time during the
ten-year period commencing upon the date of grant, subject to earlier
termination as provided in the Option Agreement, at an exercise price per share
equal to the last sales price for the Company’s common stock on the date hereof.

2.4. Additional Compensation. In addition to the Base Salary, the Incentive
Bonus, if any, and the Shares, the Executive shall be entitled to receive such
other cash bonuses and such other compensation in the form of stock, stock
options or other property or rights as may from time to time be awarded him by
the Board during or in respect of his employment hereunder.

3. PLACE OF PERFORMANCE. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices in Nashua,
New Hampshire, subject to the mutual agreement of the Executive and the Company
to relocate him to another office of the Company.

 

3



--------------------------------------------------------------------------------

4. EMPLOYEE BENEFITS

4.1. Benefit Plans. The Executive shall, during the Term, be included to the
extent eligible thereunder in all employee benefit plans, programs or
arrangements of general application (including, without limitation, any plans,
programs or arrangements providing for retirement benefits, options and other
equity-based incentive compensation, profit sharing, bonuses, disability
benefits, health and life insurance, or vacation and paid holidays) which shall
be established by the Company or any affiliate of the Company, for, or made
available to, their respective senior executives (“Benefits”). During the Term,
the Benefits described in this paragraph 4 may only be reduced as a result of a
general reduction for senior executives.

4.2. Vacation. The Executive shall be entitled to not less than four (4) weeks
vacation at full pay for each calendar year during the Term. Such vacation may
be taken in the Executive’s discretion, and at such time or times as are not
inconsistent with the reasonable business needs of the Company.

5. TERMINATION OF EMPLOYMENT

5.1. General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

5.1.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.

5.1.2. Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from his duties under this
Agreement for sixty (60) consecutive days, the Company may terminate the
Executive’s employment upon fifteen (15) days prior written notice; provided
that the Executive has not returned to full time performance of his duties
during such fifteen (15) day period. For purposes hereof, “Disability” shall
mean that the Executive is unable to perform his normal and customary duties
hereunder as a result of physical or mental incapacity, illness or disability.

5.1.3. Good Reason. The Executive may terminate his employment for Good Reason
at any time. For purposes of this Agreement, “Good Reason” shall mean:

(i) the failure by the Company to comply with its material obligations and
agreements contained in this Agreement;

(ii) a material diminution of the executive responsibilities or title of the
Executive with the Company without the consent of the Executive; or

(iii) a reduction by the Company in the Base Salary as in effect on the date
hereof, or as the same may be increased from time to time, without the express
written consent of the Executive.

provided, however, the Executive must give notice to the Company of the
existence of the condition described in paragraph 5.1.3 within a period not to
exceed 90 days of the initial existence of the condition, upon notice of which
the Company may, within 30 days thereafter, remedy such condition.

 

4



--------------------------------------------------------------------------------

5.1.4. Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

(i) the willful failure by the Executive to substantially perform his
obligations under this Agreement (other than any such failure resulting from the
Executive’s incapacity due to physical or mental incapacity, illness or
disease); provided, however, that the Company shall have provided the Executive
with written notice that such actions are occurring and the Executive has been
afforded a reasonable opportunity of at least thirty (30) days to cure same, or

(ii) the indictment of the Executive for a felony or other crime involving moral
turpitude or dishonesty; or

(iii) a breach of Section 7 or Section 8 hereof or a breach of any
representation contained in this Agreement by the Executive; or

(iv) a breach of fiduciary duty involving personal profit; or

(v) a material act of dishonesty in connection with his employment with the
Company; or

(vi) the Executive having committed acts or omissions constituting gross
negligence or willful misconduct (including theft, fraud, embezzlement, and
securities law violations) which is injurious to the Company, monetarily, or
otherwise. For purposes of this Section 5.1.4(v), no act, or failure to act, on
the part of the Executive shall be considered “gross negligence” or “willful”
unless done, “or” omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in the best interest of the Company; or.

(vii) the Executive having committed any willful or material violation of, or
willful or material noncompliance with, any securities law, rule or regulation
or stock exchange regulation or rule relating to or affecting the Company,
including without limitation (A) the Executive’s failure or refusal to honestly
provide the chief executive officer or principal executive officer certification
required under the Sarbanes-Oxley Act of 2002, including the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”), or failure to
take reasonable and appropriate steps to determine whether or not any such
certificate was accurate or otherwise in compliance with the requirements of the
Sarbanes-Oxley Act, or (B) the Executive’s failure to establish and administer
effective systems and controls necessary for the Company to timely file reports
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.

 

5



--------------------------------------------------------------------------------

5.2. Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

5.3. Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1.2 above,
fifteen (15) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such fifteen (15) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5.1.3 or 5.1.4 above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, and (d) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given.

5.4. Compensation upon Termination.

5.4.1. Termination for Cause. If the Executive’s employment shall be terminated
for Cause, the Company shall pay the Executive his Base Salary through the Date
of Termination in accordance with the Company’s standard payroll practices, at
the rate in effect at the time Notice of Termination is given, and all expenses
and accrued Benefits arising prior to such termination which are payable to the
Executive pursuant to this Agreement through the Date of Termination and the
Company shall have no further obligation with respect to this Agreement.

5.4.2. Termination without Cause or For Good Reason. Subject to the provisions
of subsection 5.4.3 hereof, if, prior to the expiration of the Term, the
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than a termination by reason of
Disability), the Company shall pay to the Executive all expenses and accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Date of Termination and the Company shall
continue to pay the Executive his Base Salary as then in effect for a period of
one year (1) year from the Date of Termination (such period being referred to
hereinafter as the “Severance Period”), in equal installments on the Company’s
normal payroll dates during the Severance Period in accordance with the payroll
practices of the Company, beginning with the first pay date that begins after
the Date of Termination and, shall pay a pro rata portion of the Incentive
Bonus, if any, earned for the Employment Year through the Date of Termination as
determined in the discretion of the Board of Directors, at such time the
Incentive Bonus, if any, would otherwise have been payable in accordance with
Section 2.2 hereof. In addition, during the Severance Period, the Executive
shall be entitled to continue to participate in all employee benefit plans that
the Company provides (and continues to provide) generally to its senior
executives.

5.4.3. Death during Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5.4 and
payments under the Company’s employee benefit plan(s) shall continue to be made
in accordance with their terms during the remainder of the Severance Period to
the beneficiary designated in writing for such purpose by the Executive or, if
no such beneficiary is specifically designated, to the Executive’s estate.

 

6



--------------------------------------------------------------------------------

5.4.4. Termination Following Change in Control.

(i) Anything contained herein to the contrary notwithstanding, in the event the
Executive’s employment hereunder is terminated within six (6) months following a
Change in Control (as defined below) by the Company without Cause, or by the
Executive with Good Reason, then the Company shall pay to the Executive in
complete satisfaction of its obligations under this Agreement, as severance pay
and as liquidated damages (because actual damages are difficult to ascertain),
an amount equal to (i) (a) his Base Salary as then in effect for a period of
two (2) years from the Date of Termination, in equal installments on the
Company’s normal payroll dates over the twenty four (24) month period following
the Date of Termination and continuing on the same day of each succeeding month
thereafter plus (b) an amount equal to the Incentive Bonus which would otherwise
been payable in accordance with Section 2.2 hereof for the Employment Year in
which the Date of Termination occurs at such time the Incentive Bonus, if any,
would otherwise have been payable in accordance with Section 2.2 hereof; or
(ii) except with regard to the payment of an amount that is a Section 409A
Amount, the Company, in its sole discretion, may elect to make a lump sum cash
payment equal to the present value of the payments otherwise due under
clause (i)(a); provided that if any severance payment payable after a “Change in
Control” as defined in Section 280G of the Internal Revenue Code of 1986 (the
“Code”), either alone or together with other payments or benefits, either cash
or non-cash, that the Executive has the right to receive from the Company,
including, but not limited to, accelerated vesting or payment of any deferred
compensation, options, stock appreciation rights or any benefits payable to the
Executive under any plan for the benefit of employees, which would constitute an
“excess parachute payment” (as defined in Code Section 280G), then such
severance payment or other benefit shall be reduced to the largest amount that
will not result in receipt by the Executive of a parachute payment. The
determination of the amount of the payment described in this subsection shall be
made by the Company’s independent auditors at the sole expense of the Company.
For purposes of clarification the value of any options described above will be
determined by the Company’s independent auditors using a Black-Scholes valuation
methodology.

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
(i) when any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, but excluding the Executive, the Company or any subsidiary or any affiliate
of the Company or any employee benefit plan sponsored or maintained by the
Company or any subsidiary of the Company (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act) of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or
(ii) when, during any period of twelve (12) consecutive months, the individuals
who, at the beginning of such period, constitute the Board of Directors (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such twelve (12)-month period shall be deemed to
have satisfied such twelve (12) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least a majority of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such twelve (12)-month period) or through the operation of this
proviso; or (iii) the occurrence of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than the Company or a
subsidiary or an affiliated company of the Company through purchase of assets,
or by merger, or otherwise.

 

7



--------------------------------------------------------------------------------

(ii) If within six (6) months after the occurrence of a Change in Control, the
Company shall terminate the Executive’s employment without Cause or the
Executive terminates his employment for Good Reason, then notwithstanding the
vesting and exercisability schedule in any stock option or other equity award
agreement between the Company and the Executive, all unvested stock options and
other equity awards granted by the Company to the Executive pursuant to such
agreement shall immediately vest and become exercisable and shall remain
exercisable for not less than 180 days thereafter.

5.4.5. Termination upon Death or Disability. In the event of the termination of
the Executive’s employment by reason of death or Disability, the Company shall
pay the Executive his Base Salary through the Date of Termination in accordance
with the Company’s standard payroll practices, at the rate then in effect, and
all expenses or accrued Benefits arising prior to such termination which are
payable to the Executive pursuant to this Agreement through the Date of
Termination. In addition, the Executive and/or his beneficiaries shall be
entitled to such other Benefits as shall be determined in accordance with the
benefit plans maintained by the Company.

6. INSURABILITY; RIGHT TO INSURE

During the continuance of the Executive’s employment hereunder, the Company
shall have the right to maintain key man life insurance in its own name covering
the Executive’s life in such amount as shall be determined by the Company, for a
term ending on the termination or expiration of this Agreement. The Executive
shall aid in the procuring of such insurance by submitting to the required
medical examinations, if any, and by filling out, executing and delivering such
applications and other instrument in writing as may be reasonably required by an
insurance company or companies to which application or applications for
insurance may be made by or for the Company.

7. CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION; NONDISPARAGEMENT

7.1. The Company and the Executive acknowledge that the services to be performed
by the Executive under this Agreement are unique and extraordinary and, as a
result of such employment, the Executive shall be in possession of confidential
information relating to the business practices of the Company. The term
“confidential information” shall mean any and all information (oral and written)
relating to the Company or any of its affiliates, or any of their respective
activities, as well as any distributors, vendors, suppliers, customers or other
third party of which the Executive shall possess in connection with his
employment with the Company, other than such information which (i) can be shown
by the Executive to be in the public domain (such information not being deemed
to be in the public domain merely because it is embraced by more general
information which is in the public domain) other than as the result of breach of
the provisions of this paragraph 7 or (ii) the Executive is required to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law. The Executive shall not, during the Term and for a period
of five (5) years thereafter, except as may be required in the course of the
performance of his duties hereunder, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any confidential
information regarding the clients, customers or business practices of the
Company acquired by the Executive, without the prior written consent of the
Company; provided, however, that the Executive understands that Executive shall
be prohibited from misappropriating any trade secret at any time during or after
the Term.

 

8



--------------------------------------------------------------------------------

7.2. Upon the termination of the Executive’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Executive, including all copies thereof,
shall be promptly returned to the Company.

7.3. The Executive hereby agrees that he shall not, during the Term and for a
period of two years after the Date of Termination, directly or indirectly,
within any county (or adjacent county) in any State within the United States or
territory outside of the United States in which the Company is engaged in
business during the Term, engage, have an interest in or render any services to
any business (whether as owner, manager, operator, licensor, licensee, lender,
partner, stockholder, joint venturer, employee, consultant, advisor or
otherwise) competitive with the business activities conducted by the Company,
its subsidiaries, or affiliates during the Term. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from owning stock in a publicly
traded corporation whose activities compete with those of the Company’s,
provided that such stock holdings are not greater than two percent (2%) of such
corporation.

7.4. The Executive shall not, during the Term and for a period of two years
after the Date of Termination, directly or indirectly, take any action which
constitutes an interference with or a disruption of any of the Company’s
business activities including, without limitation, the solicitations of the
Company’s customers, distributors or vendors or persons listed on the personnel
lists of the Company.

7.5. For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 7.3 and 7.4 above shall
serve as a prohibition against him from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of his employment), to discontinue or alter his, her or
its relationship with the Company.

 

9



--------------------------------------------------------------------------------

7.6. (a) The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company, are related in any
manner to the business (commercial or experimental) of the Company or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall further: (a) promptly disclose such
Inventions to the Company; (b) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (c) sign all papers necessary to carry out the
foregoing; and (d) give testimony in support of his inventorship;

(b) If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two (2) years
after the termination of his employment by the Company, it is to be presumed
that the Invention was conceived or made during the Term by the Company; and

(c) The Executive agrees that he will not assert any rights to any Invention as
having been made or acquired by him prior to the date of this Agreement, except
for Inventions, if any, disclosed to the Company in writing prior to the date
hereof.

7.7. The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive payments hereunder). The Executive
shall, at the request of the Company, executive such assignments, certificates
or other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, or title and interest in or to any such properties.

7.8. At no time during or after the Term shall the Executive, directly or
indirectly, disparage the commercial, business, professional or financial, as
the case may be, reputation of the Company or its officers or directors.

7.9. Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 7 or such other relief as may be required specifically to enforce any of
the covenants in this Section 7. The Executive hereby acknowledges and agrees
that the type and periods of restrictions imposed in this Section 7 are fair and
reasonable and are reasonably required for the protection of the Company’s
confidential information and the goodwill associated with the business of the
Company. Further, the Executive acknowledges and agrees that the restrictions
imposed in this Section 7 will not prevent him from obtaining suitable
employment after his employment with the Executive ceases or from earning a
livelihood. If for any reason it is held that the restrictions under this
Section 7 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section as will render such restrictions valid and
enforceable.

 

10



--------------------------------------------------------------------------------

8. EXECUTIVE’S COOPERATION

During the Term and thereafter, the Executive shall cooperate with the Company
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, the Executive being available to the Company upon reasonable notice
for interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments). In the event the
Company requires the Executive’s cooperation in accordance with this section
after the termination of the Term, the Company shall reimburse the Executive for
all of his reasonable costs and expenses incurred, in connection therewith, plus
pay the Executive a reasonable amount per day for his time spent.

9. RIGHTS OF INDEMNIFICATION

The Company shall indemnify the Executive to the fullest extent permitted by the
General Corporation Law of the State of Delaware, as amended from time to time,
for all amounts (including without limitation, judgments, fines, settlement
payments, expenses and attorney’s fees) incurred or paid by the Executive in
connection with any action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or the acting by
the Executive as a director, officer or employee of the Company, or any other
person or enterprise at the Company’s request.

10. MISCELLANEOUS

10.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:   

iCAD, Inc.

98 Split Brook Road, Suite 100

Nashua, New Hampshire 03062

Attn: Chairman of the Board

  

 

with a copy to:

 

  

Blank Rome LLP

405 Lexington Avenue

New York, NY 10174

Attn: Robert J. Mittman, Esq.

 

To the Executive:

  

 

Kenneth Ferry

  

50 Waltham Street, Unit 207

  

Lexington, MA 02421

 

11



--------------------------------------------------------------------------------

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

10.2. Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.3. Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

10.4. Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive, including the Prior
Agreement. This Agreement may be amended at any time by mutual written agreement
of the parties hereto. In the case of any conflict between any express term of
this Agreement and any statement contained in any employment manual, memo or
rule of general applicability of the Company, this Agreement shall control.

10.5. Warranty. The Executive hereby represents and warrants as follows:
(i) that the execution of this Agreement and the discharge of the Executive’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between the Executive and any other party or
parties; and (ii) the Executive’s resume which was provided to the Company by
the Executive and other statements made about the Executive’s employment history
to the Company by the Executive are true, accurate and complete in all material
respects.

10.6. Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company’s employee benefit plans, if any.

10.7. Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
state courts for the State of New Hampshire, or by a federal court sitting in
New Hampshire. The parties hereto agree to the personal jurisdiction of such
courts and agree to accept process by regular mail in connection with any such
dispute.

 

12



--------------------------------------------------------------------------------

10.8. Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto. A
photocopy or electronic facsimile of this Agreement or of any signature hereon
shall be deemed an original for all purposes.

10.9. Section 409A of the Code.

10.9.1. It is intended that the provisions of this Agreement comply with
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith. Any
provision required for compliance with Code Section 409A that is omitted from
this Agreement shall be incorporated herein by reference and shall apply
retroactively, if necessary, and be deemed a part of this Agreement to the same
extent as though expressly set forth herein.

10.9.2. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit subject to this Section 10.9.2, to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, all payments delayed pursuant to this
Section 10.9.2 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. On any delayed payment date under this
Section 10.9.2, there shall be paid to the Executive or, if the Executive has
died, to his estate, in a single cash lump sum together with the payment of such
delayed payment, interest on the aggregate amount of such delayed payment at the
Delayed Payment Interest Rate (as defined below) computed from the date on which
such delayed payment otherwise would have been made to the Executive until the
date paid. For purposes of the foregoing, the “Delayed Payment Interest Rate”
shall mean the short term Applicable Federal Rate as of the business day
immediately preceding the payment date for the applicable delayed payment.

 

13



--------------------------------------------------------------------------------

10.9.3. Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each
other payment is intended to be a payment upon an involuntary termination from
service and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii),
et. seq., to the maximum extent permitted by that regulation, with any amount
that is not excepted from Code Section 409A being subject to Code Section 409A
(“Section 409A Amounts”). Notwithstanding anything to the contrary in
Section 5.4.4, the lump sum option in Section 5.4.4(i) shall not apply to any
Section 409A Amount and the payment of the Section 409A Amounts shall begin with
the first installment that next follows the last full installment payment of a
non Section 409A Amount or would have been the last full installment in the
event that a lump sum payment is made with regard to non Section 409A Amounts
under Section 5.4.4.

10.9.4. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written,

 

THE COMPANY: iCAD, INC By:  

/s/ Dr. Lawrence Howard

  Name: Dr. Lawrence Howard   Title: Chairman of the Board

EXECUTIVE

/s/ Kenneth Ferry

Kenneth Ferry

 

15